Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Ulster County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this CPLR article 78 proceeding challenging a tier II prison disciplinary determination finding him guilty of making a third-party telephone call. The Attorney General has advised this Court that the determination at issue has been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and the mandatory surcharge has been returned to petitioner’s account. In view of this, and given that petitioner has received all the relief to which he is entitled, the matter is dismissed as moot (see Matter of Lafferty v Fischer, 61 AD3d 1235, 1236 [2009]; Matter of Covington v Smith, 61 AD3d 1187 [2009]).
Cardona, P.J., Rose, Lahtinen, McCarthy and Garry, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.